AO‘106 (Rev. 04/ 10) Application for a Search Warrant

UNITED STATES DISTRICT COURT

for the
Eastern District of Wisconsin

In the Matter of the Search of:

Two cellular devices currently in the custody of DEA-
Milwaukee Office, see Attachment A

Case No. 19-4ul Mine)

New Nee Nee Nee nee ee”

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under penalty of
perjury that J have reason to believe that on the following person or property:

Two cellular devices currently in the custody of DEA- Milwaukee Office, see Attachment A

located in the Eastern District of Wisconsin, there is now concealed:

See Attachment B

The basis for the search under Fed. R. Crim P. 41(c) is:
] evidence of a crime;
contraband, fruits of crime, or other items illegally possessed;
] property designed for use, intended for use, or used in committing a crime;
(] a person to be arrested or a person who is unlawfully restrained.

The search is related to violations of:
Relate to violations of 21 U.S.C. 841(a)(1), 846, 843(b)
The application is based on these facts: See attached affidavit.

XI Delayed notice of days (give exact ending date if more than 30 days:__ 04/07/2020 ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the, nee shee)

ea

      
  
 
 

 

Applicant’s signature

R. Slesar, Special Agent - DEA

 

Printed Name and Title

Sworn to before me and signed in my presence:

Date: ot ag, $

 

(& >
Jukes sj lature Oo

City and State: Milwaukee, Wisconsin _ Nancy Joseph _U.S. Magistrate Judge
Case 2:19-mj-00911-NJ Filed 09/10/19 PagePtinédiamelbattwaent 1
AFFIDAVIT IN SUPPORT OF AN
APPLICATION UNDER RULE 41 FORA
WARRANT TO SEARCH AND SEIZE

I, Joseph R. Slesar, being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

1, I make this affidavit in support of an application under Rule 41 of the Federal
Rules of Criminal Procedure for a search warrant authorizing the examination of property—an
electronic device—which is currently in law enforcement possession, and the extraction from
that property of electronically stored information described in Attachment B.

2. I am a Special Agent with the United States Drug Enforcement Administration
(DEA) and have been since June 2005. I am currently assigned to the Milwaukee, Wisconsin
District Office. Prior to my assignment in Milwaukee, Wisconsin, I was previously assigned to
DEA offices in Los Angeles, California (2005-2007), San Juan, Puerto Rico (2007-2010),
Cartagena, Colombia (2010-2012), and San Juan, Puerto Rico (2012-2017). [have conducted
investigations into the unlawful importation, possession with intent to distribute, and distribution
of controlled substances, in violation of Title 21, United States Code, Sections 841(a)(1), 846,
952(a), and 963.

Through investigations and training, I am familiar with narcotics smuggling techniques,
the types and amounts of profits made by drug dealers, and the methods, language, and terms,
which are used to disguise the source and nature of the profits from their illegal activities.

3. This affidavit is intended to show only that there is sufficient probable cause for

the requested warrant and does not set forth all of my knowledge about this matter.

Case 2:19-mj-00911-NJ Filed 09/10/19 Page 2 of 19 Document 1

 
IDENTIFICATION OF THE DEVICE TO BE EXAMINED

4. The property to be searched is (1) blue, LG cell phone, model LGMS210,
bearing Sim# 8952020018220453098F and Serial# 709CYFT123475 (referred to herein as
“Target cell phone #1”) and further described in Attachment A; and (1) silver, LG cell phone,
model LGMS210, bearing Sim# 8952020617220936075F and Serial #704VTVR273343
(referred to herein as “Target cell phone #2”) and further described in Attachment A. Target
cell phones #1 and #2 are currently stored within a DEA Milwaukee Office storage facility
located at 4725 West Electric Avenue, West Milwaukee, Wisconsin 53219.

5. The applied-for warrant would authorize the forensic examination of the target
cell phones #1 and #2 for the purpose of identifying electronically stored data particularly
described in Attachment B.

PROBABLE CAUSE

6. DEA has been conducting an ongoing investigation since April 2018 regarding
the drug trafficking organization (DTO) run by Jose Carlos MORENO-CHAVEZ, AKA Jose
ARIAS. Said DTO distributes multiple pounds of crystal methamphetamine and large amounts
of heroin in Milwaukee, Wisconsin and surrounding areas.

7. MORENO-CHAVEZ, who was incarcerated in a Mexican prison until
approximately October 2018, is known to utilize cell phones, Facebook, and WhatsApp
applications to communicate with DTO members and clients. MORENO-CHAVEZ sends
narcotics from Sinaloa, Mexico to the Los Angeles, California area. The narcotics are then
secreted within gift packages, which may include chocolates or stuffed animals, and shipped to
various distribution points within the United States, including Milwaukee, Wisconsin. Upon

arrival for DTO members in the Milwaukee area, the narcotics are further distributed to buyers.

2

Case 2:19-mj-00911-NJ Filed 09/10/19 Page 3 of 19 Document 1

 
8. DEA Agents have made several recorded telephone calls to MORENO-CHAVEZ
while he was a prisoner inside a Mexican prison, during which undercover agents discussed and
organized subsequent undercover purchases of narcotics. DEA Agents have made several
successful purchases of crystal methamphetamine and heroin from DTO members in the
Milwaukee, WI area, which were organized via MORENO-CHAVEZ. DEA Special Agent
Steven Wehr, while acting in an undercover capacity, made the following purchases of
controlled substances from this DTO:

e 04-19-2018, purchased approximately 85.4 gross grams of suspected crystal
methamphetamine from DTO members Gretchen ORRIOLS-MONTERO and
Joel SALINAS-NATAL;

e 05-02-5018, purchased approximately 116.7 gross grams of suspected crystal
methamphetamine from SALINAS-NATAL;

e 05-30-2018, purchased approximately 256.56 gross grams of suspected crystal
methamphetamine from SALINAS-NATAL;

e 06-06-2018, purchased approximately 250.95 gross grams of suspected crystal
methamphetamine from SALINAS-NATAL;

© 06-29-2018, purchased approximately 302.30 gross grams of suspected heroin
from ORRIOLS-MONTERO and SALINAS-NATAL;

e 07-19-2018, purchased approximately 476.6 gross grams of suspected crystal
methamphetamine from Felix ALOMAR-COTTO;

e 08-09-2018, purchased approximately 62.4 gross grams of suspected heroin from

Beidangelys BERMUDEZ-RODRIGUEZ

Case 2:19-mj-00911-NJ Filed 09/10/19 Page 4 of19 Document 1

 

—~--rencerommtmnteeetotemenemnstentionenrsne iri
9. A search warrant authorized on January 16, 2019 by the United States Magistrate
Judge David E. Jones for the Facebook page utilized by MORENO-CHAVEZ verified
MORENO-CHAVEZ’s use of Facebook to facilitate the sale and shipment of crystal
methamphetamine to Milwaukee, Wisconsin and surrounding areas.

10. Pera DEA source of information (SOD, MORENO-CHAVEZ was shot several
times after gaining his release from prison. The targeted shooting occurred in approximately
October 2018 outside MORENO-CHAVEZ’s home in Sinaloa, Mexico. A short time after being
shot, MORENO-CHAVEZ told the SOI to ensure his DTO telephones, which are target cell
phones #1 and #2, did not end up in the custody of Mexican law enforcement while he was
receiving treatment in a Mexican hospital. The SOI then safeguarded and secured target cell
phones #1 and #2, per MORENO-CHAVEZ’s request.

11. On August 2, 2019, the SOI spoke with SA Joseph Slesar of the DEA Milwaukee
Office. The SOI stated that he/she was in possession of target cell phones #1 and #2 and they
were of high evidentiary value. The SOI stated target cell phones #1 and #2 were used by
MORENO-CHAVEZ to conduct DTO business and would include valuable information
regarding DTO activities. The SOI stated that he/she was willing and able to send target cell
phones #1 and #2 to the DEA.

12. On August 12, 2019, the SOI sent target cell phones #1 and #2 from Mexico to
SA Slesar at the Milwaukee DEA Office (4725 West Electric Avenue, West Milwaukee,
Wisconsin 53219) utilizing DHL shipping services.

13. On August 14, 2019, target cell phones #1 and #2 were delivered by DHL to the
DEA Milwaukee Office. On August 15, 2019, SA Slesar opened the package containing the

target cell phones #1 and #2 and then opened the back of the target cell phones #1 and #2 only
4

Case 2:19-mj-00911-NJ Filed 09/10/19 Page 5 of 19 Document 1

 
to obtain the phones’ identifying information that is printed on the manufacturer’s sticker placed
inside the phone beneath the back cover.

14. The SOI had previously provided actionable and valuable intelligence regarding
the DTO to the DEA Mazatlan, Mexico Office, who in turn passed said information to the DEA
Milwaukee Office. Said information has resulted in the identification of DTO members, as well
as provided historical information regarding drug shipments sent by MORENO-CHAVEZ.

15. To date, both the target cell phones #1 and #2 have remained in DEA custody at
DEA Milwaukee Office’s facility located at 4725 West Electric Avenue, West Milwaukee,
Wisconsin 53219, but have not been analyzed for potential evidentiary value. In my training and
experience, I know that the target cell phones #1 and #2 have been stored in a manner in which
its contents are, to the extent material to this investigation, in substantially the same state as they
were when the Device first came into the possession of the DEA.

16. Through my training and experience, discussions with investigators experienced
in the operations of large-scale narcotics trafficking organizations, and interviews of defendants
and informants, I have become familiar with the methods used by narcotics trafficking
organizations to transport and distribute narcotics and narcotics proceeds. Based on this, I know
the following:

17. Narcotics traffickers use multiple locations for residences and for the various
functions of their narcotics trafficking operations. Multiple locations are often used to store
narcotics, money, and/or narcotics related assets, and other locations are used to meet customers.
The records related to these locations are kept by the narcotics traffickers at the locations they
control and within portable electronic storage devices, which include cell phones. These records

are often maintained for long periods of times.

Case 2:19-mj-00911-NJ Filed 09/10/19 Page 6of19 Document 1

 

 
18. Narcotics traffickers often conceal, in various locations, caches of narcotics,
narcotics paraphernalia, jewelry, automobiles, automobile titles, deeds to property, and other
items of value and/or proceeds of narcotics transactions and evidence of financial transactions
relating to obtaining, transferring, secreting or spending large sums of money acquired from
engaging in narcotics trafficking activities. Due to the long-term nature of these assets, narcotics
traffickers tend to maintain the relevant records for long periods of time. These records are often
maintained in hard-copy (paper) and/or electronic formats. Electronic records are often stored
within electronic devices capable of storing electronic data, which includes cell phones.

19. Narcotics traffickers maintain, at locations they control (e.g., residences, storage
locations, etc.), proceeds ledgers, supplier and customer lists, correspondence, notations, logs,
receipts, journals, books, records and other documents containing information relating to
narcotics manufacture, sales, storage, transportation and/or distribution. Large-scale narcotics
trafficking organizations, like the above-described DTO, often maintain ledgers reflecting
narcotics transactions and the collection of narcotics proceeds. Narcotics traffickers also
maintain narcotics paraphernalia such as “cutting” materials, weighing devices, storage °
containers, and measuring devices which are used to facilitate the distribution of narcotics. All
such documents, records and paraphernalia are normally maintained by narcotics traffickers for
long periods of time. These records and/or photographic images of paraphernalia are also stored
within electronic storage devices, including cell phones,

20. Narcotics traffickers maintain documents and indicia connected to their efforts to
legitimize the cash received as proceeds from narcotics trafficking. These documents and indicia
include statements from or relating to banks and/or other financial institutions, ledgers, bank

books, account printouts, receipts, money orders, wire transfers, securities, travelers checks,

6

Case 2:19-mj-00911-NJ Filed 09/10/19 Page 7 of 19 Document 1

 
cashier’s checks, stock certificates, bonds, certificates of deposit, and safety deposit boxes. All
such documents, records and indicia are normally maintained by narcotics traffickers for long
periods of time and are often maintained within electronic storage devices, which include cell
phones.

21. Narcotics traffickers often place assets in names of relatives, close friends and
associates to avoid detection of those assets by law enforcement. Although these assets are in
another name, the narcotics trafficker maintains records, documents, and other indicia relating to
the assets and continue to use the assets and exercise dominion and control over them. All such
documents, records and indicia are normally maintained by narcotics traffickers for long periods
of time and are often maintained within electronic storage devices, which include cell phones.

22. Narcotics traffickers often travel in conjunction with their illegal activities related
to the purchase, distribution, transportation and storage of narcotics and/or narcotics proceeds.
They also use various commercial services (e.g., United States Postal Service, private mail and
parcel delivery services, bulk shippers, car rentals services, etc.) to their transport narcotics
to/from areas of distribution and to transport narcotics proceeds from areas of distribution. All
such documents, records and indicia are normally maintained by narcotics traffickers for long
periods of time and are often maintained within electronic storage devices, which include cell
phones.

23. Narcotics traffickers use various communication devices such as telephones,
cellular telephones, pagers, facsimile machines, computers and other devices to facilitate
narcotics trafficking. They also maintain records and other indicia related to or connected with
these devices and their associates and individuals they contact as part of their illegal activities

(e.g., telephone and address books, notebooks, planners, organizers, telephone number and

7

Case 2:19-mj-00911-NJ Filed 09/10/19 Page 8 of 19 Document 1

 

LL aL nea aa a ana
address lists, business cards, telephone bills and documents and indicia). All such documents,
records and indicia are normally maintained by narcotics traffickers for long periods of time and
are often maintained within electronic storage devices, which include cell phones..

24. Narcotics traffickers often possess photographs of themselves, their associates,
their property, the narcotics they deal with and narcotics proceeds. They generally keep these
photographs at a residence or other location they control and maintain the photographs for long
periods of time. These images are often in digital format and kept within electronic storage
devices, which include cell phones.

25. Narcotics traffickers often maintain weapons, including firearms such as pistols,
rifles, automatic and semi-automatic weapons, and shotguns. These weapons are stored at
locations controlled by the narcotics traffickers (residences, storage locations, etc.) and images of
these weapons are often recorded in digital formats and kept within electronic storage devices,
which include cell phones.

26. Based on my training and experience, I use the following technical terms to
convey the following meanings:

a. Wireless telephone: A wireless telephone (or mobile telephone, or cellular
telephone) is a handheld wireless device used for voice and data communication
through radio signals. These telephones send signals through networks of
transmitter/receivers, enabling communication with other wireless telephones or
traditional “land line” telephones. A wireless telephone usually contains a “call
log,” which records the telephone number, date, and time of calls made to and
from the phone. In addition to enabling voice communications, wireless

telephones offer a broad range of capabilities. These capabilities include: storing

8

Case 2:19-mj-00911-NJ Filed 09/10/19 Page 9of19 Document 1

 

 
names and phone numbers in electronic “address books;” sending, receiving, and
storing text messages and e-mail; taking, sending, receiving, and storing still
photographs and moving video; storing and playing back audio files; storing
dates, appointments, and other information on personal calendars; and accessing
and downloading information from the Internet. Wireless telephones may also
include global positioning system (“GPS”) technology for determining the
location of the device.

b. Portable media player: A portable media player (or “MP3 Player” or iPod) is a
handheld digital storage device designed primarily to store and play audio, video,
or photographic files. However, a portable media player can also store other
digital data. Some portable media players can use removable storage media.
Removable storage media include various types of flash memory cards or
miniature hard drives. This removable storage media can also store any digital
data. Depending on the model, a portable media player may have the ability to
store very large amounts of electronic data and may offer additional features such
as a calendar, contact list, clock, or games.

c. GPS: A GPS navigation device uses the Global Positioning System to display its
current location. It often contains records the locations where it has been. Some
GPS navigation devices can give a user driving or walking directions to another
location. These devices can contain records of the addresses or locations involved
in such navigation. The Global Positioning System (generally abbreviated
“GPS”) consists of 24 NAVSTAR satellites orbiting the Earth. Each satellite

contains an extremely accurate clock. Each satellite repeatedly transmits by radio

9

Case 2:19-mj-00911-NJ Filed 09/10/19 Page 10 of 19 Document 1

 

 
a mathematical representation of the current time, combined with a special
sequence of numbers. These signals are sent by radio, using specifications that
are publicly available. A GPS antenna on Earth can receive those signals. When
a GPS antenna receives signals from at least four satellites, a computer connected
to that antenna can mathematically calculate the antenna’s latitude, longitude, and
sometimes altitude with a high level of precision.

d. PDA: A personal digital assistant, or PDA, is a handheld electronic device used
for storing data (such as names, addresses, appointments or notes) and utilizing
computer programs. Some PDAs also function as wireless communication
devices and are used to access the Internet and send and receive e-mail. PDAs
usually include a memory card or other removable storage media for storing data
and a keyboard and/or touch screen for entering data. Removable storage media
include various types of flash memory cards or miniature hard drives. This
removable storage media can store any digital data. Most PDAs run computer
software, giving them many of the same capabilities as personal computers. For
example, PDA users can work with word-processing documents, spreadsheets,
and presentations. PDAs may also include global positioning system (“GPS”)
technology for determining the location of the device.

e. Tablet: A tablet is a mobile computer, typically larger than a phone yet smaller
than a notebook that is primarily operated by touching the screen. Tablets
function as wireless communication devices and can be used to access the Internet
through cellular networks, 802.11 “wi-fi” networks, or otherwise. Tablets

typically contain programs called apps, which, like programs on a personal

10

Case 2:19-mj-00911-NJ Filed 09/10/19 Page 11 of 19 Document 1

 

 
computer, perform different functions and save data associated with those
functions. Apps can, for example, permit accessing the Web, sending and
receiving e-mail, and participating in Internet social networks.

f. Pager: A pager is a handheld wireless electronic device used to contact an
individual through an alert, or a numeric or text message sent over a
telecommunications network. Some pagers enable the user to send, as well as
receive, text messages.

g. IP Address: An Internet Protocol address (or simply “IP address”) is a unique
numeric address used by computers on the Internet. An IP address is a series of
four numbers, each in the range 0-255, separated by periods (e.g., 121.56.97.178).
Every computer attached to the Internet computer must be assigned an IP address
so that Internet traffic sent from and directed to that computer may be directed
properly from its source to its destination. Most Internet service providers control
a range of IP addresses. Some computers have static—that is, long-term—IP
addresses, while other computers have dynamic—that is, frequently changed—IP
addresses.

h. Internet: The Internet is a global network of computers and other electronic
devices that communicate with each other. Due to the structure of the Internet,
connections between devices on the Internet often cross state and international
borders, even when the devices communicating with each other are in the same
state.

27. Based on my training, experience, and research, I know target cell phones #1

and #2 have capabilities that allow it to serve as a wireless telephone, digital camera, portable

11

Case 2:19-mj-00911-NJ Filed 09/10/19 Page 12 of 19 Document 1

 
media player, GPS navigation device, and PDA. In my training and experience, examining data
stored on devices of this type can uncover, among other things, evidence that reveals or suggests
who possessed or used the device.

ELECTRONIC STORAGE AND FORENSIC ANALYSIS

28. Based on my knowledge, training, and experience, I know that electronic devices
can store information for long periods of time. Similarly, things that have been viewed via the
Internet are typically stored for some period of time on the device. This information can
sometimes be recovered with forensics tools.

29. Forensic evidence. As further described in Attachment B, this application seeks
permission to locate not only electronically stored information that might serve as direct
evidence of the crimes described on the warrant, but also forensic evidence that establishes how
the Target cell phones #1 and #2 were used, the purpose of its use, who used it, and when.
There is probable cause to believe that this forensic electronic evidence might be on target cell
phones #1 and #2 because:

a. Data on the storage medium can provide evidence of a file that was once on the
storage medium but has since been deleted or edited, or of a deleted portion of a
file (such as a paragraph that has been deleted from a word processing file).
Forensic evidence on a device can also indicate who has used or controlled the
device. This “user attribution” evidence is analogous to the search for “indicia of
occupancy” while executing a search warrant at a residence.

b. A person with appropriate familiarity with how an electronic device works may,

after examining this forensic evidence in its proper context, be able to draw

12

Case 2:19-mj-00911-NJ Filed 09/10/19 Page 13 of 19 Document 1

 
30.

conclusions about how electronic devices were used, the purpose of their use, who
used them, and when.

The process of identifying the exact electronically stored information on a storage
medium that is necessary to draw an accurate conclusion is a dynamic process.
Electronic evidence is not always data that can be merely reviewed by a review
team and passed along to investigators. Whether data stored on a computer is
evidence may depend on other information stored on the computer and the
application of knowledge about how a computer behaves. Therefore, contextual
information necessary to understand other evidence also falls within the scope of
the warrant.

Further, in finding evidence of how a device was used, the purpose of its use, who
used it, and when, sometimes it is necessary to establish that a particular thing is
not present on a storage medium.

Nature of examination. Based on the foregoing, and consistent with Rule

41(e)(2)(B), the warrant I am applying for would permit the examination of target cell phones

#1 and #2 consistent with the warrant. The examination may require authorities to employ

techniques, including but not limited to computer-assisted scans of the entire medium, that might

expose many parts of the device to human inspection in order to determine whether it is evidence

described by the warrant.

31.

Manner of execution. Because this warrant seeks only permission to examine

devices already in law enforcement’s possession, the execution of this warrant does not involve

the physical intrusion onto a premises. Consequently, I submit there is reasonable cause for the

Court to authorize execution of the warrant at any time in the day or night.

13

Case 2:19-mj-00911-NJ Filed 09/10/19 Page 14 of 19 Document 1

 

aN

 
CONCLUSION

32. I submit that this affidavit supports probable cause for a search warrant
authorizing the examination of the target cell phones #1 and #2 described in Attachment A to

seek the items described in Attachment B.

REQUEST FOR SEALING

33. It is respectfully requested that this Court issue an order sealing for 180 days or
until further order of the Court, all papers submitted in support of this application, including the
application and search warrant. I believe that sealing this document is necessary because the
warrant is relevant to an ongoing investigation into the criminal organizations as not all of the
targets of this investigation will be searched at this time. Based upon my training and
experience, I have learned that, online criminals actively search for criminal affidavits and search
warrants via the internet, and disseminate them to other online criminals as they deem
appropriate, i.e., post them publicly online through the carding forums. Premature disclosure of
the contents of this affidavit and related documents may have a significant and negative impact

on the continuing investigation and may severely jeopardize its effectiveness.

14

Case 2:19-mj-00911-NJ Filed 09/10/19 Page 15 of 19 Document 1

 

 
ATTACHMENT A
Property to be searched

Target cell phone #1
Target cell phone #1 is described as (1) blue, LG cell phone, model LGMS210, bearing Sim#

8952020018220453098F and Serial# 709CYFT123475:

LG @ PATE: | ANNONA UII

NODEL #0 : LONS218
FCC ret zarn216
e ssw
1

aii
igi wi

 

Target cell phones #1 is currently stored within a DEA Milwaukee Office storage facility

located at 4725 West Electric Avenue, West Milwaukee, Wisconsin 53219

Case 2:19-mj-00911-NJ Filed 09/10/19 Page 16 of 19 Document 1
Target cell phone #2
Target cell phone #2 is described as (1) silver, LG cell phone, model LGMS210, bearing Sim#

$952020617220936075F and Serial #704VTVR273343:

 

. Target cell phones #2 is currently stored within a DEA Milwaukee Office storage facility
located at 4725 West Electric Avenue, West Milwaukee, Wisconsin 53219.
This warrant authorizes the forensic examination of target cell phones #1 and #2 for the

purpose of identifying the electronically stored information described in Attachment B.

Case 2:19-mj-00911-NJ Filed 09/10/19 Page 17 of 19 Document 1
1.

ATTACHMENT B
Items to be seized

All records on target cell phones #1 and #2 described in Attachment A that

relate to violations of 21 U.S.C. 841(a)(1), 846, 843(b), and involve Jose Carlos MORENO-

CHAVEZ, AKA Jose ARIAS, and members and/or associates of his DTO, including:

a.

b.

2.

lists of customers and related identifying information;

types, amounts, and prices of drugs trafficked as well as dates, places, and
amounts of specific transactions;

any information related to sources of drugs (including names, addresses, phone
numbers, or any other identifying information);

any information recording MORENO-CHAVEZ and/or DTO members’ schedule
or travel;

all bank records, checks, credit card bills, account information, and other financial
records;

any information recording controlled substances, narcotics paraphernalia, scales,
measuring devices, weighing devices, cutting agents and narcotics packaging
materials;

any information recording occupancy, residency or ownership of DTO locations,
namely, utility bills, telephone bills, loan payment receipts, rent receipts, trust
deeds, lease or rental agreements, and escrow documents;

any information recording firearms and firearms trafficking.

Evidence of user attribution showing who used or owned target cell phones #1

and #2 at the time the things described in this warrant were created, edited, or deleted, such as

logs, phonebooks, saved usernames and passwords, documents, and browsing history;

Case 2:19-mj-00911-NJ Filed 09/10/19 Page 18 of 19 Document 1

Lea eT Ota aemenesecnnumnanunanion

 

 
3, As used above, the terms “records” and “information” include all of the foregoing
items of evidence in whatever form and by whatever means they may have been created or
stored, including any form of computer or electronic storage (such as flash memory or other

media that can store data) and any photographic form.

Case 2:19-mj-00911-NJ Filed 09/10/19 Page 19 of 19 Document 1

 
